USCA4 Appeal: 20-7548      Doc: 10         Filed: 02/24/2022     Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 20-7548


        ALAN R. MANN,

                             Petitioner - Appellant,

                      v.

        DAVID L. YOUNG,

                             Respondent - Appellee.



        Appeal from the United States District Court for the Southern District of West Virginia, at
        Beckley. Frank W. Volk, District Judge. (5:19-cv-00548)


        Submitted: December 29, 2021                                 Decided: February 24, 2022


        Before AGEE and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Alan R. Mann, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-7548       Doc: 10         Filed: 02/24/2022      Pg: 2 of 3




        PER CURIAM:

               Alan R. Mann, a federal prisoner, appeals the district court’s order accepting the

        recommendation of the magistrate judge and dismissing without prejudice for lack of

        jurisdiction Mann’s 28 U.S.C. § 2241 petition in which Mann sought to challenge his 18

        U.S.C. § 922(g) conviction by way of the savings clause in 28 U.S.C. § 2255. Pursuant to

        § 2255(e), a prisoner may challenge his conviction in a traditional writ of habeas corpus

        pursuant to § 2241 if a § 2255 motion would be inadequate or ineffective to test the legality

        of his detention.

               [Section] 2255 is inadequate and ineffective to test the legality of a
               conviction when: (1) at the time of conviction, settled law of this circuit or
               the Supreme Court established the legality of the conviction; (2) subsequent
               to the prisoner’s direct appeal and first § 2255 motion, the substantive law
               changed such that the conduct of which the prisoner was convicted is deemed
               not to be criminal; and (3) the prisoner cannot satisfy the gatekeeping
               provisions of § 2255 because the new rule is not one of constitutional law.

        In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000).

               The district court required Mann to demonstrate that the Supreme Court’s decision

        in Rehaif v. United States, 139 S. Ct. 2191 (2019), applies retroactively to cases on

        collateral review, although that is not a part of our In re Jones test. Nevertheless, following

        Greer v. United States, 141 S. Ct. 2090 (2021), we find no reversible error in the district

        court’s ultimate conclusion that it lacked jurisdiction to consider Mann’s § 2241 petition.

        Accordingly, we affirm the district court’s order.




                                                      2
USCA4 Appeal: 20-7548         Doc: 10    Filed: 02/24/2022   Pg: 3 of 3




              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                  AFFIRMED




                                                  3